Citation Nr: 0311718	
Decision Date: 06/06/03    Archive Date: 06/10/03

DOCKET NO.  02-06 568	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to a total disability rating based on individual 
unemployability due to service-connected disabilities.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

T. Stephen Eckerman, Counsel






INTRODUCTION

The veteran had twenty-seven years of active duty to include 
the period from June 1966 to October 1967.  This appeal 
arises from an August 2000 rating decision by the Department 
of Veterans Affairs (VA) Regional Office (RO) in St. 
Petersburg, Florida, which denied the veteran's claim of 
entitlement to a total disability rating based on individual 
unemployability due to service-connected disabilities (TDIU).  


FINDING OF FACT

1.  The veteran has two years of college; he last worked as a 
realtor in 1982.

2.  The veteran's only service connected disability is 
bilateral hearing loss, evaluated as 80 percent disabling; 
his service-connected disability precludes him from engaging 
in some form of substantially gainful employment consistent 
with his education and occupational experience. 


CONCLUSION OF LAW

A total disability evaluation based on individual 
unemployability due to service-connected disability is 
warranted.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. 
§§ 3.340, 4.16 (2002).



REASONS AND BASES FOR FINDING AND CONCLUSION

I.  VCAA

There has been a significant change in the law during the 
pendency of this appeal with the enactment of the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000).  This law eliminates the concept of a 
well-grounded claim, redefines the obligations of VA with 
respect to the duty to assist, and supersedes the decision of 
the United States Court of Appeals for Veterans Claims 
(Court) in Morton v. West, 12 Vet. App. 477 (1999), withdrawn 
sub nom. Morton v. Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 
2000) (per curiam order) (holding that VA cannot assist in 
the development of a claim that is not well grounded).  The 
new law also includes an enhanced duty to notify a claimant 
as to the information and evidence necessary to substantiate 
a claim for VA benefits.  The VCAA was implemented with the 
adoption of new regulations.  See 38 C.F.R. §§ 3.102, 
3.156(a), 3.159 and 3.326a.  In this regard, in March 2003, 
the Board undertook additional development of the claim 
pursuant to the authority granted in 38 C.F.R. § 19.9.  
However, in a recent decision, the United States Court of 
Appeals for the Federal Circuit recently invalidated the 
regulations which empowered the Board to consider additional 
evidence without prior RO review in the absence of a waiver 
of such review by the veteran or his representative.  
Disabled American Veterans v. Sec'y of Veterans Affairs, Nos. 
02-7304, -7305, -7316, 2003 U.S. App. LEXIS 8275 (Fed. Cir. 
May 1, 2003).  Given the Board's favorable decision in this 
case, the Board's consideration of the regulations as in 
effect prior to this case does not prejudice the appellant.  
See Bernard v. Brown, 4 Vet. App. 384 (1993).  

In the circumstances of this case, further development would 
serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. 
App. 540, 546 (1991) (strict adherence to requirements in the 
law does not dictate an unquestioning, blind adherence in the 
face of overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran); Sabonis v . Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
veteran are to be avoided).  VA has satisfied its 
duties to notify and to assist the appellant in this case.  
Further development and further expending of VA's resources 
is not warranted.  




II.  Merits

The veteran argues that his claim is warranted because he 
cannot work due to his hearing loss.  The veteran's claim, 
received in June 2000, shows that he reported that he had two 
years of college, that he had last worked as a realtor in 
1982, and that he had not worked since 1982 due to his 
hearing loss.  

Total disability will be considered to exist when there is 
present any impairment of mind or body which is sufficient to 
render it impossible for the average person to follow a 
substantially gainful occupation.  38 C.F.R. § 3.340.  Total 
disability ratings for compensation may be assigned, where 
the schedular rating is less than total, when the disabled 
person is unable to secure or follow a substantially gainful 
occupation as a result of service-connected disabilities, 
provided that, if there is only one such disability, the 
disability shall be ratable at 60 percent or more, and that, 
if there are two or more service-connected disabilities, at 
least one must be rated at 40 percent or more and the 
combined rating must be 70 percent or more.  38 C.F.R. § 
4.16(a). 

Service connection is currently in effect for the following 
condition: hearing loss, bilateral, evaluated as 80 percent 
disabling.  The veteran's combined evaluation is 80 percent.  

The evidence includes VA outpatient treatment reports, dated 
between July and September of 2000, and VA examination 
reports, dated in March 1998 and March 2000.  The VA 
examination reports included audiological examinations, but 
do not contain opinions as to the veteran's employability.  
The most recent medical evidence of record is a VA 
audiological examination report, dated in April 2003.  This 
report shows that the veteran complained of worsening hearing 
loss, with no usable left ear hearing, and that his hearing 
aids were of limited use.  He complained of difficulty 
understanding the speech of others, to include using the 
telephone.  The veteran was afforded an audiological 
examination.  The diagnoses were moderate profound 
sensorineural hearing loss, right ear and severe to profound 
sensorineural hearing loss, left ear.  A medical evaluation 
was recommended to rule out any retrocochlear pathology.  The 
examiner further stated that due to the veteran's hearing 
loss, "it is unlikely he would be able to obtain and 
maintain employment."  

The Board has determined that the criteria for TDIU have been 
met.  The claims file contains a competent opinion to the 
effect that the veteran's service-connected bilateral hearing 
loss renders him unemployable.  There is no competent, 
countervailing evidence of record.  Based on the foregoing, 
and resolving reasonable doubt in the veteran's favor, the 
Board concludes that the veteran is unemployable due to his 
bilateral hearing loss, and that the evidence shows that this 
disability precludes him from engaging in substantial gainful 
employment.  Accordingly, the appeal is granted.  


ORDER

TDIU is granted, subject to the laws and regulations 
governing the award of monetary benefits.


	                        
____________________________________________
	C. W. SYMANSKI
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

